Citation Nr: 0415476	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from April 1974 to April 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for Athlete's Foot, 
right ear hearing loss, left ear hearing loss, tinnitus, 
dizziness, and pes planus.  In a January 2002 rating 
decision, service connection was again denied for Athlete's 
Foot, tinnitus, and dizziness.  The veteran has limited the 
appeal only as to the issue of service connection for a skin 
disorder of the feet.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the transfer of the veteran's claim to the 
Board, additional development was undertaken.  Specifically, 
the veteran was afforded a VA examination in order to 
determine if he had a skin disorder of the feet to include 
tinea pedis and, if so, if it is related to service.  In May 
2003, this examination was completed.  The examiner stated 
that the veteran did not currently had tinea pedis.  He 
indicated that the current diagnosis was onychomycosis of 
almost all toenails.  The examiner opined that if the veteran 
had had chronic tinea pedis than this was more likely or not 
related to an inservice February 1975 diagnosis.  However, as 
noted, the examiner stated that the veteran no longer had 
this disorder.  The examiner rendered no opinion regarding 
the current diagnosis of onychomycosis of almost all toenails 
and its relationship to service.  

In light of the foregoing, VA medical opinion should be 
obtained.  The examiner should opine if current diagnosis of 
onychomycosis of almost all toenails is related to service.  

The Board notes that the AOJ has not reviewed the May 2003 
examination report.  Upon remand, the AOJ should consider 
this evidence in conjunction with the veteran's claim of 
service connection.

The veteran was sent a Veterans Claims Assistance Act of 2000 
(VCAA) letter in April 2001.  The AOJ should undertake the 
appropriate actions to ensure that the current directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran has 
a skin disorder of the feet which is 
related to service, he must submit that 
evidence to VA.  

2.  The AOJ should ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000 with regard to the 
issue on appeal is met.  

3.  The VA should obtain a medical 
opinion.  The examiner should opine if 
current diagnosis of onychomycosis of 
almost all toenails is related to 
service, including any inservice skin 
manifestaitons.  

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses 
evidence added to the claim since the 
August 2002 supplemental statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


